DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/22/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over a combination of embodiments disclosed within Gergeley (US  2008/0228166 A1) in view of “Assessment of endometrial receptivity by transvaginal color Doppler and three-dimensional power Doppler ultrasonography in patients undergoing in vitro fertilization procedures” by S. Kupesic et al. Journal of Ultrasound in Medicine. 125-130, 2001 (hereinafter referred to as Kupesic).
Regarding claim 1, multiple embodiments taught by Gergeley teach a method of assessing uterine parameters via an apparatus (See Gergeley: Paras. 0011 (providing for a, "four dimensional ultrasound to view the uterine cavity to determine the MIP point, and to help guide the clinician's catheter to the MIP point when implanting embryo(s),") 0010 (defining MIP point as, "the optimal location at which to implant an embryo ... [also] referred to as the Maximum Implant Potential point,") and 0021 (clarifying that the MIP point is located by following, "the fallopian tubes ... [along] two imaginary lines ... [to the point] where the endometrium is the thickest and has the greatest blood flow")) including a processor (See Gergeley: Para. 0064 (providing an, "ultrasound machine with a computer")), the method comprising: determining, by the processor, at least one uterine parameter based on a plurality of ultrasound images of a uterus of a subject (See Gergeley: Paras. 0064 (providing for, "an integrated system for calculating and displaying the MIP point on the ultrasound machine display ... [and where] the operator is relieved of the task of locating the MIP point manually and the system automatically generates the MIP point for the physician") and 0021 (clarifying that the MIP point is located by following, "the fallopian tubes ... [along] two imaginary lines ... [to the point] where the endometrium is the thickest and has the greatest blood flow")) … tracking, by the processor, a change in the at least one uterine parameter (See Gergeley: Paras. 0064 (providing for, "an integrated system for calculating and displaying the MIP point on the ultrasound machine display ... [and where] the operator is relieved of the task of locating the MIP point manually and the system automatically generates the MIP point for the physician") and 0021 (clarifying that the MIP point is located by following, "the fallopian tubes ... [along] two imaginary lines ... [to the point] where the endometrium is the thickest and has the greatest blood flow")); and predicting, by the processor, success of embryo implantation (See Gergeley: Paras. 0064 (providing for, "an integrated system for calculating and displaying the MIP point on the ultrasound machine display ... [and where] the operator is relieved of the task of locating the MIP point manually and the system automatically generates the MIP point for the physician") and 0010 (defining MIP point as, "the optimal location at which to implant an embryo ... [also] referred to as the Maximum Implant Potential point")) based on the change in the at least one uterine parameter (See Gergeley: Para. 0021 (clarifying that the MIP point is located by following, "the fallopian tubes ... [along] two imaginary lines ... [to the point] where the endometrium is the thickest and has the greatest blood flow")), wherein predicting the success of embryo implantation comprises determining … when the embryo is to be implanted (See Gergeley: Claim 4; Paras. 0065 (clarifying that, "current invention also provides ... techniques and procedures to accurately release and implant embryos in the uterus at the location where the chances of pregnancy are optimal") and 0081 (providing an exemplary procedure wherein the, "catheter tip was visualized during the entire insertion procedure and once the internal os was passed, the 4D mode was employed. This allowed us to follow the catheter tip in real-time on towards the predetermined MIP point. Once the tip of the catheter was over the MIP Point, the embryos were released inside the cavity and an embryo flash was visualized")).  
However, Gergeley fails to teach wherein a method of assessing uterine parameters via an apparatus including a processor, the method comprising: determining, by the processor, at least one uterine parameter based on a plurality of ultrasound images of the a uterus of a subject, the plurality of ultrasound images being obtained at predefined days within an in-vitro fertilization (IVF) cycle of the subject; … wherein predicting the success of embryo implantation comprises determining a day within the IVF cycle when the embryo is to be implanted. 
Nevertheless, Kupesic teaches the method comprising: determining, by the processor, at least one uterine parameter based on a plurality of ultrasound images of the a uterus of a subject, the plurality of ultrasound images being obtained at predefined days within an in-vitro fertilization (IVF) cycle of the subject (See Kupesic: Page 126 (specifying that all, "patients underwent transvaginal ultrasonography to assess uterine and ovarian morphology on day 2 or 3 of the menstrual cycle … [and at least again] after 2 weeks")); … wherein predicting the success of embryo implantation comprises determining a day within the IVF cycle when the embryo is to be implanted (See Kupesic: Page 126, Left Col., Para. 3 (providing that an, "aim of this prospective study was to correlate pregnancy rates for IVF-ET [In Vitro Fertilization-Embryo Transfer] procedures with data on endometrial thickness, endometrial morphology, and subendometrial perfusion obtained by transvaginal color Doppler ultrasonography on the day of ET") and Page 126, Right Col., Paras. 2-4 (clarifying that, "patients underwent transvaginal ultrasonography to assess uterin and ovarian morphology on day 2 or 3 of the menstrual cycle ... Ultrasonography was performed after 2 weeks to confirm ... endometrial thickness [used to inform hormone administration] ... Transvaginal ultrasonographically directed oocyte retrieval was performed approximately 36 hours after ... [hormone] administration ... [and] blastocysts were transferred 5 days after oocyte retrieval")).
	The multiple embodiments taught by Gergeley and the teachings of Kupesic are considered to be analogous to the claimed invention because they are in the same field of ultrasound facilitated in vitro fertilization. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the ultrasound facilitated in vitro fertilization methods taught by the multiple embodiments described by Gergeley with the teachings of Kupesic to provide for the ultrasound facilitated in vitro fertilization method as described in claim 1 of the instant application since Gergeley provides in Para. 0076 that "[a]lthough certain preferred embodiments of the current invention have been described herein, it will be apparent to those skilled in the art to which the invention pertains, that variations and modifications of the described embodiments may be made without departing from the spirit and scope of invention" and in Paras. 0006-0009, "[i]ntegral to a successful in vitro fertilization is the placement of the embryo … [and accordingly,] there exists a need for a more accurate system with which to determine the optimal location at which to implant an embryo" and since Kupesic provides on Pages 125-126, "[s]uccessful implantation depends on multiple factors, including … endometrial receptivity … [and such] potential predictors of a favorable uterine milieu … [can in turn] be predictive of the success rate of IVF procedures."
	Regarding claim 2, the multiple embodiments taught by Gergeley and the teachings of Kupesic teach the method of claim 1 (See above discussion), wherein the at least one uterine parameter comprises at least one of an endometrium thickness (See Gergeley: Claim 10; Para. 0064 (providing a system which relies upon,  "information ... obtained by ultrasonography of the thickness ... of the endometrial lining of the uterine cavity")), an endometrium volume (See Kupesic: Page 127 (clarifying that, "the whole endometrial cavity was included in the volume sampling … [and that the] actual volume was calculated by a built-in computer program" and that in, "all of the patients endometrial measurements were related to successful implantation")), an endometrium pattern (See Kupesic: Page 127 (describing that, "[e]ndometrial morphology was classified as 1 of 3 main types of endometrial echo patterns: a triple-line pattern, a hypoechogenic endometrium surrounded by a hyperechogenic zone, and a homogeneous hyperechogenic pattern. In all of the patients endometrial measurements were related to successful implantation")), a junctional zone thickness, a junctional zone volume, a uterine shape (See Gergeley: Para. 0021 (discussing how, "3D sonography can improve visualization of the uterus in patients with normal anatomy and especially in those with uterine anomalies, e.g. bicornuate uterus")), or a uterine blood flow (See Gergeley: Para. 0064 (providing a system which relies upon,  "information ... obtained by ultrasonography of the ... perfusion of the endometrial lining of the uterine cavity")).
	The multiple embodiments taught by Gergeley and the teachings of Kupesic are considered to be analogous to the claimed invention because they are in the same field of ultrasound facilitated in vitro fertilization. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the ultrasound facilitated in vitro fertilization methods taught by the multiple embodiments described by Gergeley with the teachings of Kupesic to provide for the ultrasound facilitated in vitro fertilization method as described in claim 2 of the instant application since Gergeley provides in Para. 0076 that "[a]lthough certain preferred embodiments of the current invention have been described herein, it will be apparent to those skilled in the art to which the invention pertains, that variations and modifications of the described embodiments may be made without departing from the spirit and scope of invention" and in Paras. 0006-0009, "[i]ntegral to a successful in vitro fertilization is the placement of the embryo … [and accordingly,] there exists a need for a more accurate system with which to determine the optimal location at which to implant an embryo" and since Kupesic provides on Pages 125-126, "[s]uccessful implantation depends on multiple factors, including … endometrial receptivity … [and such] potential predictors of a favorable uterine milieu … [can in turn] be predictive of the success rate of IVF procedures."
	Regarding claim 3, the multiple embodiments taught by Gergeley and the teachings of Kupesic teach the method of claim 1 (See above discussion), wherein predicting the success of embryo implantation further comprises at least one of determining at least one of an implantation location in the uterus of the subject wherein an embryo is to be implanted (See Gergeley: Paras. 0064 (providing for, "an integrated system for calculating and displaying the MIP point on the ultrasound machine display ... [and where] the operator is relieved of the task of locating the MIP point manually and the system automatically generates the MIP point for the physician") and 0021 (clarifying that the MIP point is located by following, "the fallopian tubes ... [along] two imaginary lines ... [to the point] where the endometrium is the thickest and has the greatest blood flow")) or uterine receptivity (See Kupesic: Page 130 (discussing the, "well known [and important role] that uterine receptivity plays … in the success of assisted reproductive techniques")).
	The multiple embodiments taught by Gergeley and the teachings of Kupesic are considered to be analogous to the claimed invention because they are in the same field of ultrasound facilitated in vitro fertilization. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the ultrasound facilitated in vitro fertilization methods taught by the multiple embodiments described by Gergeley with the teachings of Kupesic to provide for the ultrasound facilitated in vitro fertilization method as described in claim 3 of the instant application since Gergeley provides in Para. 0076 that "[a]lthough certain preferred embodiments of the current invention have been described herein, it will be apparent to those skilled in the art to which the invention pertains, that variations and modifications of the described embodiments may be made without departing from the spirit and scope of invention" and in Paras. 0006-0009, "[i]ntegral to a successful in vitro fertilization is the placement of the embryo … [and accordingly,] there exists a need for a more accurate system with which to determine the optimal location at which to implant an embryo" and since Kupesic provides on Pages 125-126, "[s]uccessful implantation depends on multiple factors, including … endometrial receptivity … [and such] potential predictors of a favorable uterine milieu … [can in turn] be predictive of the success rate of IVF procedures."
	Regarding claim 4, the multiple embodiments taught by Gergeley and the teachings of Kupesic teach the method of claim 1 (See above discussion), wherein the method further comprises: determining at least one of adenomyosis, endometriosis, or structural anomalies in the uterus of the subject based on the change in the at least one uterine parameter (See Gergeley: Para. 0021 (discussing how, "3D sonography can improve visualization of the uterus in patients with normal anatomy and especially in those with uterine anomalies, e.g. bicornuate uterus. Thus, the present invention provides a maximal implantation potential (MIP) point as a target for embryo transfers")) based on the change in the at least one uterine parameter (See Gergeley: Para. 0011 (providing for a, "three and four dimensional ultrasound to view the uterine cavity to determine the MIP point, and to help guide the clinician's catheter to the MIP point when implanting embryo")).
	The multiple embodiments taught by Gergeley and the teachings of Kupesic are considered to be analogous to the claimed invention because they are in the same field of ultrasound facilitated in vitro fertilization. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the ultrasound facilitated in vitro fertilization methods taught by the multiple embodiments described by Gergeley with the teachings of Kupesic to provide for the ultrasound facilitated in vitro fertilization method as described in claim 4 of the instant application since Gergeley provides in Para. 0076 that "[a]lthough certain preferred embodiments of the current invention have been described herein, it will be apparent to those skilled in the art to which the invention pertains, that variations and modifications of the described embodiments may be made without departing from the spirit and scope of invention" and in Paras. 0006-0009, "[i]ntegral to a successful in vitro fertilization is the placement of the embryo … [and accordingly,] there exists a need for a more accurate system with which to determine the optimal location at which to implant an embryo" and since Kupesic provides on Pages 125-126, "[s]uccessful implantation depends on multiple factors, including … endometrial receptivity … [and such] potential predictors of a favorable uterine milieu … [can in turn] be predictive of the success rate of IVF procedures."
	Regarding claim 5, the multiple embodiments taught by Gergeley and the teachings of Kupesic teach the method of claim 1 (See above discussion), wherein the method further comprises: determining a hormonal dosage for stimulation of the uterus of the subject within the IVF cycle, based on the change in the at least one uterine parameter (See Kupesic: Page 126 (clarifying that, "on day 2 or 3 of the menstrual cycle, and subcutaneous administration of a 500-mg/d dosage of the gonadotropin-releasing hormone agonist buserelin acetate ... was begun ... [then ultrasonography] was performed after 2 weeks to confirm ... endometrial thickness ... [and that once] pituitary suppression was achieved, the dosage of buserelin acetate was reduced to 200 μg/d")).
	The multiple embodiments taught by Gergeley and the teachings of Kupesic are considered to be analogous to the claimed invention because they are in the same field of ultrasound facilitated in vitro fertilization. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the ultrasound facilitated in vitro fertilization methods taught by the multiple embodiments described by Gergeley with the teachings of Kupesic to provide for the ultrasound facilitated in vitro fertilization method as described in claim 5 of the instant application since Gergeley provides in Para. 0076 that "[a]lthough certain preferred embodiments of the current invention have been described herein, it will be apparent to those skilled in the art to which the invention pertains, that variations and modifications of the described embodiments may be made without departing from the spirit and scope of invention" and in Paras. 0006-0009, "[i]ntegral to a successful in vitro fertilization is the placement of the embryo … [and accordingly,] there exists a need for a more accurate system with which to determine the optimal location at which to implant an embryo" and since Kupesic provides on Pages 125-126, "[s]uccessful implantation depends on multiple factors, including … endometrial receptivity … [and such] potential predictors of a favorable uterine milieu … [can in turn] be predictive of the success rate of IVF procedures."
	Regarding claim 6, the multiple embodiments taught by Gergeley and the teachings of Kupesic teach the method of claim 1 (See above discussion), wherein the method further comprises: determining a path of a needle for the embryo implantation (See Gergeley: Claim 4; Paras. 0065 (clarifying that, "current invention also provides ... techniques and procedures to accurately release and implant embryos in the uterus at the location where the chances of pregnancy are optimal") and 0081 (providing an exemplary procedure wherein the, "catheter tip was visualized during the entire insertion procedure and once the internal os was passed, the 4D mode was employed. This allowed us to follow the catheter tip in real-time on towards the predetermined MIP point. Once the tip of the catheter was over the MIP Point, the embryos were released inside the cavity and an embryo flash was visualized")).
	The multiple embodiments taught by Gergeley and the teachings of Kupesic are considered to be analogous to the claimed invention because they are in the same field of ultrasound facilitated in vitro fertilization. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the ultrasound facilitated in vitro fertilization methods taught by the multiple embodiments described by Gergeley with the teachings of Kupesic to provide for the ultrasound facilitated in vitro fertilization method as described in claim 6 of the instant application since Gergeley provides in Para. 0076 that "[a]lthough certain preferred embodiments of the current invention have been described herein, it will be apparent to those skilled in the art to which the invention pertains, that variations and modifications of the described embodiments may be made without departing from the spirit and scope of invention" and in Paras. 0006-0009, "[i]ntegral to a successful in vitro fertilization is the placement of the embryo … [and accordingly,] there exists a need for a more accurate system with which to determine the optimal location at which to implant an embryo" and since Kupesic provides on Pages 125-126, "[s]uccessful implantation depends on multiple factors, including … endometrial receptivity … [and such] potential predictors of a favorable uterine milieu … [can in turn] be predictive of the success rate of IVF procedures."
	Regarding claim 7, the multiple embodiments taught by Gergeley and the teachings of Kupesic teach the method of claim 1 (See above discussion), wherein the method further comprises: obtaining at least one uterine parameter of each of a plurality of subjects on predefined days of an IVF cycle of each of the plurality of subjects (See Kupesic: Page 126 (specifying that all, "patients underwent transvaginal ultrasonography to assess uterine and ovarian morphology on day 2 or 3 of the menstrual cycle … [and at least again] after 2 weeks to confirm … endometrial thickness")); comparing the at least one uterine parameter of the subject with the at least one uterine parameter of each of the plurality of subjects (See Kupesic: Pages 126 (providing that, "data analyzing endometrial measurements, morphology, and endometrial blood flow by both methods were compared with regard to the subsequent IVF outcome") and 128 (clarifying that the, "endometrial thickness varied in both groups: in the pregnant group it ranged from 9 to 15 mm, and in the nonpregnant group it ranged from 6 to 16 mm. Similarly, the endometrial volume varied between 2 and 8 mL in the pregnant group and between 1 and 9 mL in the nonpregnant group")); and predicting success of embryo implementation based on a result of the comparison (See Gergeley: Paras. 0064 (providing for, "an integrated system for calculating and displaying the MIP point on the ultrasound machine display ... [and where] the operator is relieved of the task of locating the MIP point manually and the system automatically generates the MIP point for the physician,") 0010 (defining MIP point as, "the optimal location at which to implant an embryo ... [also] referred to as the Maximum Implant Potential point,") and 0021 (clarifying that the MIP point is located by following, "the fallopian tubes ... [along] two imaginary lines ... [to the point] where the endometrium is the thickest and has the greatest blood flow")).
	The multiple embodiments taught by Gergeley and the teachings of Kupesic are considered to be analogous to the claimed invention because they are in the same field of ultrasound facilitated in vitro fertilization. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the ultrasound facilitated in vitro fertilization methods taught by the multiple embodiments described by Gergeley with the teachings of Kupesic to provide for the ultrasound facilitated in vitro fertilization method as described in claim 7 of the instant application since Gergeley provides in Para. 0076 that "[a]lthough certain preferred embodiments of the current invention have been described herein, it will be apparent to those skilled in the art to which the invention pertains, that variations and modifications of the described embodiments may be made without departing from the spirit and scope of invention" and in Paras. 0006-0009, "[i]ntegral to a successful in vitro fertilization is the placement of the embryo … [and accordingly,] there exists a need for a more accurate system with which to determine the optimal location at which to implant an embryo" and since Kupesic provides on Pages 125-126, "[s]uccessful implantation depends on multiple factors, including … endometrial receptivity … [and such] potential predictors of a favorable uterine milieu … [can in turn] be predictive of the success rate of IVF procedures."
	Regarding claim 8, the multiple embodiments taught by Gergeley and the teachings of Kupesic teach the method of claim 1 (See above discussion), wherein the obtaining of the plurality of ultrasound images comprises: obtaining, by the processor, a mid-coronal plane view of the uterus of the subject from a trans-vaginal ultrasound of the uterus of the subject (See Kupesic: Page 127 (stating that ultrasound, "[v]olume sampling … [provided three] orthogonal planes [which] were simultaneously displayed on the screen … [including a] frontal view" and also that the, "actual volume was calculated by a built-in computer program")), and sequentially segmenting, by the processor, a plurality of uterine layers from the mid-coronal plane (See Kupesic: Page 127 (clarifying that, "the endometrial volume was measured … in a number of parallel slices, which were about 1 to 2 mm apart. During the process of measuring, the location of the section was indicated in the other planes by the coordinated movement of small dot cursors")), and wherein a last segmented uterine layer is a junctional zone of the uterus of the subject (See Kupesic: Page 127 (providing that, "the endometrial volume was measured … by delineating the endometrial margin at the myometrial-endometrial interface from the fundus to the internal cervical os")).
	The multiple embodiments taught by Gergeley and the teachings of Kupesic are considered to be analogous to the claimed invention because they are in the same field of ultrasound facilitated in vitro fertilization. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the ultrasound facilitated in vitro fertilization methods taught by the multiple embodiments described by Gergeley with the teachings of Kupesic to provide for the ultrasound facilitated in vitro fertilization method as described in claim 8 of the instant application since Gergeley provides in Para. 0076 that "[a]lthough certain preferred embodiments of the current invention have been described herein, it will be apparent to those skilled in the art to which the invention pertains, that variations and modifications of the described embodiments may be made without departing from the spirit and scope of invention" and in Paras. 0006-0009, "[i]ntegral to a successful in vitro fertilization is the placement of the embryo … [and accordingly,] there exists a need for a more accurate system with which to determine the optimal location at which to implant an embryo" and since Kupesic provides on Pages 125-126, "[s]uccessful implantation depends on multiple factors, including … endometrial receptivity … [and such] potential predictors of a favorable uterine milieu … [can in turn] be predictive of the success rate of IVF procedures."
Regarding claim 9, multiple embodiments taught by Gergeley teach an apparatus for assessing uterine parameters (See Gergeley: Paras. 0011 (providing for a, "four dimensional ultrasound to view the uterine cavity to determine the MIP point, and to help guide the clinician's catheter to the MIP point when implanting embryo(s),") 0010 (defining MIP point as, "the optimal location at which to implant an embryo ... [also] referred to as the Maximum Implant Potential point,") and 0021 (clarifying that the MIP point is located by following, "the fallopian tubes ... [along] two imaginary lines ... [to the point] where the endometrium is the thickest and has the greatest blood flow")), the apparatus comprising: a memory storing at least one instruction; and a processor configured to execute the at least one instruction stored in the memory configured to, when executed, cause the processor to (See Gergeley: Para. 0064 (providing for, "an integrated system for calculating and displaying the MIP point on the ultrasound machine display ... [and where] the operator is relieved of the task of locating the MIP point manually and the system automatically generates the MIP point for the physician ... [via] a computer")): determine, at least one uterine parameter based on a plurality of ultrasound images of a uterus of a subject (See Gergeley: Paras. 0021 (clarifying that the MIP point is located by following, "the fallopian tubes ... [along] two imaginary lines ... [to the point] where the endometrium is the thickest and has the greatest blood flow") and 0064 (stating that the, "system features a 3 or 4D ultrasound machine with a computer capable of calculating the intersection point of the lines extending from each fallopian tube and integrating the information with that obtained by ultrasonography of the thickness and/or perfusion of the endometrial lining of the uterine cavity")) … track a change in the at least one uterine parameter (See Gergeley: Paras. 0064 (providing for, "an integrated system for calculating and displaying the MIP point on the ultrasound machine display ... [and where] the operator is relieved of the task of locating the MIP point manually and the system automatically generates the MIP point for the physician") and 0021 (clarifying that the MIP point is located by following, "the fallopian tubes ... [along] two imaginary lines ... [to the point] where the endometrium is the thickest and has the greatest blood flow")), and predict success of embryo implantation (See Gergeley: Paras. 0064 (providing for, "an integrated system for calculating and displaying the MIP point on the ultrasound machine display ... [and where] the operator is relieved of the task of locating the MIP point manually and the system automatically generates the MIP point for the physician") and 0010 (defining MIP point as, "the optimal location at which to implant an embryo ... [also] referred to as the Maximum Implant Potential point")) based on the change in the at least one uterine parameter (See Gergeley: Para. 0021 (clarifying that the MIP point is located by following, "the fallopian tubes ... [along] two imaginary lines ... [to the point] where the endometrium is the thickest and has the greatest blood flow")), wherein predicting the success of embryo implantation comprises determining ... when the embryo is to be implanted (See Gergeley: Claim 4; Paras. 0065 (clarifying that, "current invention also provides ... techniques and procedures to accurately release and implant embryos in the uterus at the location where the chances of pregnancy are optimal") and 0081 (providing an exemplary procedure wherein the, "catheter tip was visualized during the entire insertion procedure and once the internal os was passed, the 4D mode was employed. This allowed us to follow the catheter tip in real-time on towards the predetermined MIP point. Once the tip of the catheter was over the MIP Point, the embryos were released inside the cavity and an embryo flash was visualized")). 
However, Gergeley fails to teach wherein an apparatus for assessing uterine parameters, the apparatus comprising … [a] processor to: determine, at least one uterine parameter based on a plurality of ultrasound images of a uterus of a subject, the plurality of ultrasound images being obtained on predefined days within an in-vitro fertilization (IVF) cycle of the subject, …, wherein predicting the success of embryo implantation comprises determining a day within the IVF cycle when the embryo is to be implanted. 
Nevertheless, Kupesic teaches wherein, the plurality of ultrasound images being obtained on predefined days within an in-vitro fertilization (IVF) cycle of the subject (See Kupesic: Page 126 (specifying that all, "patients underwent transvaginal ultrasonography to assess uterine and ovarian morphology on day 2 or 3 of the menstrual cycle … [and at least again] after 2 weeks")), wherein predicting the success of embryo implantation comprises determining a day within the IVF cycle when the embryo is to be implanted (See Kupesic: Page 126, Left Col., Para. 3 (providing that an, "aim of this prospective study was to correlate pregnancy rates for IVF-ET [In Vitro Fertilization-Embryo Transfer] procedures with data on endometrial thickness, endometrial morphology, and subendometrial perfusion obtained by transvaginal color Doppler ultrasonography on the day of ET") and Page 126, Right Col., Paras. 2-4 (clarifying that, "patients underwent transvaginal ultrasonography to assess uterin and ovarian morphology on day 2 or 3 of the menstrual cycle ... Ultrasonography was performed after 2 weeks to confirm ... endometrial thickness [used to inform hormone administration] ... Transvaginal ultrasonographically directed oocyte retrieval was performed approximately 36 hours after ... [hormone] administration ... [and] blastocysts were transferred 5 days after oocyte retrieval")).
The multiple embodiments taught by Gergeley and the teachings of Kupesic are considered to be analogous to the claimed invention because they are in the same field of ultrasound facilitated in vitro fertilization. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the ultrasound facilitated in vitro fertilization apparatus taught by the multiple embodiments described by Gergeley with the teachings of Kupesic to provide for the ultrasound facilitated in vitro fertilization apparatus as described in claim 9 of the instant application since Gergeley provides in Para. 0076 that "[a]lthough certain preferred embodiments of the current invention have been described herein, it will be apparent to those skilled in the art to which the invention pertains, that variations and modifications of the described embodiments may be made without departing from the spirit and scope of invention" and in Paras. 0006-0009, "[i]ntegral to a successful in vitro fertilization is the placement of the embryo … [and accordingly,] there exists a need for a more accurate system with which to determine the optimal location at which to implant an embryo" and since Kupesic provides on Pages 125-126, "[s]uccessful implantation depends on multiple factors, including … endometrial receptivity … [and such] potential predictors of a favorable uterine milieu … [can in turn] be predictive of the success rate of IVF procedures."
Regarding claim 10, the multiple embodiments taught by Gergeley and the teachings of Kupesic teach the apparatus of claim 9 (See above discussion), wherein the at least one uterine parameter comprises at least one of an endometrium thickness (See Gergeley: Claim 10; Para. 0064 (providing a system which relies upon,  "information ... obtained by ultrasonography of the thickness ... of the endometrial lining of the uterine cavity")), an endometrium volume (See Kupesic: Page 127 (clarifying that, "the whole endometrial cavity was included in the volume sampling … [and that the] actual volume was calculated by a built-in computer program" and that in, "all of the patients endometrial measurements were related to successful implantation")), an endometrium pattern (See Kupesic: Page 127 (describing that, "[e]ndometrial morphology was classified as 1 of 3 main types of endometrial echo patterns: a triple-line pattern, a hypoechogenic endometrium surrounded by a hyperechogenic zone, and a homogeneous hyperechogenic pattern. In all of the patients endometrial measurements were related to successful implantation")), a junctional zone thickness, a junctional zone volume, or a uterine blood flow (See Gergeley: Para. 0064 (providing a system which relies upon, “information ... obtained by ultrasonography of the ... perfusion of the endometrial lining of the uterine cavity")).
The multiple embodiments taught by Gergeley and the teachings of Kupesic are considered to be analogous to the claimed invention because they are in the same field of ultrasound facilitated in vitro fertilization. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the ultrasound facilitated in vitro fertilization apparatus taught by the multiple embodiments described by Gergeley with the teachings of Kupesic to provide for the ultrasound facilitated in vitro fertilization apparatus as described in claim 10 of the instant application since Gergeley provides in Para. 0076 that "[a]lthough certain preferred embodiments of the current invention have been described herein, it will be apparent to those skilled in the art to which the invention pertains, that variations and modifications of the described embodiments may be made without departing from the spirit and scope of invention" and in Paras. 0006-0009, "[i]ntegral to a successful in vitro fertilization is the placement of the embryo … [and accordingly,] there exists a need for a more accurate system with which to determine the optimal location at which to implant an embryo" and since Kupesic provides on Pages 125-126, "[s]uccessful implantation depends on multiple factors, including … endometrial receptivity … [and such] potential predictors of a favorable uterine milieu … [can in turn] be predictive of the success rate of IVF procedures."
Regarding claim 11, the multiple embodiments taught by Gergeley and the teachings of Kupesic teach the apparatus of claim 9 (See above discussion), wherein the processor is further configured to execute the at least one instruction to: determine at least one of an implantation location in the uterus of the subject wherein an embryo is to be implanted (See Gergeley: Paras. 0064 (providing for, "an integrated system for calculating and displaying the MIP point on the ultrasound machine display ... [and where] the operator is relieved of the task of locating the MIP point manually and the system automatically generates the MIP point for the physician") and 0021 (clarifying that the MIP point is located by following, "the fallopian tubes ... [along] two imaginary lines ... [to the point] where the endometrium is the thickest and has the greatest blood flow")) and uterine receptivity (See Kupesic: Page 130 (discussing the, "well known [and important role] that uterine receptivity plays … in the success of assisted reproductive techniques")).
The multiple embodiments taught by Gergeley and the teachings of Kupesic are considered to be analogous to the claimed invention because they are in the same field of ultrasound facilitated in vitro fertilization. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the ultrasound facilitated in vitro fertilization apparatus taught by the multiple embodiments described by Gergeley with the teachings of Kupesic to provide for the ultrasound facilitated in vitro fertilization apparatus as described in claim 11 of the instant application since Gergeley provides in Para. 0076 that "[a]lthough certain preferred embodiments of the current invention have been described herein, it will be apparent to those skilled in the art to which the invention pertains, that variations and modifications of the described embodiments may be made without departing from the spirit and scope of invention" and in Paras. 0006-0009, "[i]ntegral to a successful in vitro fertilization is the placement of the embryo … [and accordingly,] there exists a need for a more accurate system with which to determine the optimal location at which to implant an embryo" and since Kupesic provides on Pages 125-126, "[s]uccessful implantation depends on multiple factors, including … endometrial receptivity … [and such] potential predictors of a favorable uterine milieu … [can in turn] be predictive of the success rate of IVF procedures."
Regarding claim 12, the multiple embodiments taught by Gergeley and the teachings of Kupesic teach the apparatus of claim 9 (See above discussion), wherein the processor is further configured to execute the at least one instruction to: determine at least one of adenomyosis, endometriosis, or structural anomalies in the uterus of the subject (See Gergeley: Para. 0021 (discussing how, "3D sonography can improve visualization of the uterus in patients with normal anatomy and especially in those with uterine anomalies, e.g. bicornuate uterus. Thus, the present invention provides a maximal implantation potential (MIP) point as a target for embryo transfers")), based on the change in the at least one uterine parameter (See Gergeley: Paras. 0011 (providing for a, "three and four dimensional ultrasound to view the uterine cavity to determine the MIP point, and to help guide the clinician's catheter to the MIP point when implanting embryo")).
The multiple embodiments taught by Gergeley and the teachings of Kupesic are considered to be analogous to the claimed invention because they are in the same field of ultrasound facilitated in vitro fertilization. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the ultrasound facilitated in vitro fertilization apparatus taught by the multiple embodiments described by Gergeley with the teachings of Kupesic to provide for the ultrasound facilitated in vitro fertilization apparatus as described in claim 12 of the instant application since Gergeley provides in Para. 0076 that "[a]lthough certain preferred embodiments of the current invention have been described herein, it will be apparent to those skilled in the art to which the invention pertains, that variations and modifications of the described embodiments may be made without departing from the spirit and scope of invention" and in Paras. 0006-0009, "[i]ntegral to a successful in vitro fertilization is the placement of the embryo … [and accordingly,] there exists a need for a more accurate system with which to determine the optimal location at which to implant an embryo" and since Kupesic provides on Pages 125-126, "[s]uccessful implantation depends on multiple factors, including … endometrial receptivity … [and such] potential predictors of a favorable uterine milieu … [can in turn] be predictive of the success rate of IVF procedures."
Regarding claim 13, the multiple embodiments taught by Gergeley and the teachings of Kupesic teach the apparatus of claim 9 (See above discussion), wherein the processor is further configured to execute the at least one instruction to determine a path of a needle for the embryo implantation (See Gergeley: Claim 4; Paras. 0065 (clarifying that, "current invention also provides ... techniques and procedures to accurately release and implant embryos in the uterus at the location where the chances of pregnancy are optimal") and 0081 (providing an exemplary procedure wherein the, "catheter tip was visualized during the entire insertion procedure and once the internal os was passed, the 4D mode was employed. This allowed us to follow the catheter tip in real-time on towards the predetermined MIP point. Once the tip of the catheter was over the MIP Point, the embryos were released inside the cavity and an embryo flash was visualized")).
The multiple embodiments taught by Gergeley and the teachings of Kupesic are considered to be analogous to the claimed invention because they are in the same field of ultrasound facilitated in vitro fertilization. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the ultrasound facilitated in vitro fertilization apparatus taught by the multiple embodiments described by Gergeley with the teachings of Kupesic to provide for the ultrasound facilitated in vitro fertilization apparatus as described in claim 13 of the instant application since Gergeley provides in Para. 0076 that "[a]lthough certain preferred embodiments of the current invention have been described herein, it will be apparent to those skilled in the art to which the invention pertains, that variations and modifications of the described embodiments may be made without departing from the spirit and scope of invention" and in Paras. 0006-0009, "[i]ntegral to a successful in vitro fertilization is the placement of the embryo … [and accordingly,] there exists a need for a more accurate system with which to determine the optimal location at which to implant an embryo" and since Kupesic provides on Pages 125-126, "[s]uccessful implantation depends on multiple factors, including … endometrial receptivity … [and such] potential predictors of a favorable uterine milieu … [can in turn] be predictive of the success rate of IVF procedures."
Regarding claim 14, the multiple embodiments taught by Gergeley and the teachings of Kupesic teach the apparatus of claim 9 (See above discussion), wherein the processor is further configured to execute the at least one instruction to: obtain at least one uterine parameter of each of a plurality of subjects on predefined days of an IVF cycle of each of the plurality of subjects (See Kupesic: Page 126 (specifying that all, "patients underwent transvaginal ultrasonography to assess uterine and ovarian morphology on day 2 or 3 of the menstrual cycle … [and at least again] after 2 weeks to confirm … endometrial thickness")), compare the at least one uterine parameter of the subject with the at least one uterine parameter of each of the plurality of subjects (See Kupesic: Pages 126 (providing that, "data analyzing endometrial measurements, morphology, and endometrial blood flow by both methods were compared with regard to the subsequent IVF outcome") and 128 (clarifying that the, "endometrial thickness varied in both groups: in the pregnant group it ranged from 9 to 15 mm, and in the nonpregnant group it ranged from 6 to 16 mm. Similarly, the endometrial volume varied between 2 and 8 mL in the pregnant group and between 1 and 9 mL in the nonpregnant group")), and predict success of embryo implementation based on a comparison result (See Gergeley: Paras. 0064 (providing for, "an integrated system for calculating and displaying the MIP point on the ultrasound machine display ... [and where] the operator is relieved of the task of locating the MIP point manually and the system automatically generates the MIP point for the physician,") 0010 (defining MIP point as, "the optimal location at which to implant an embryo ... [also] referred to as the Maximum Implant Potential point,") and 0021 (clarifying that the MIP point is located by following, "the fallopian tubes ... [along] two imaginary lines ... [to the point] where the endometrium is the thickest and has the greatest blood flow")).
The multiple embodiments taught by Gergeley and the teachings of Kupesic are considered to be analogous to the claimed invention because they are in the same field of ultrasound facilitated in vitro fertilization. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the ultrasound facilitated in vitro fertilization apparatus taught by the multiple embodiments described by Gergeley with the teachings of Kupesic to provide for the ultrasound facilitated in vitro fertilization apparatus as described in claim 14 of the instant application since Gergeley provides in Para. 0076 that "[a]lthough certain preferred embodiments of the current invention have been described herein, it will be apparent to those skilled in the art to which the invention pertains, that variations and modifications of the described embodiments may be made without departing from the spirit and scope of invention" and in Paras. 0006-0009, "[i]ntegral to a successful in vitro fertilization is the placement of the embryo … [and accordingly,] there exists a need for a more accurate system with which to determine the optimal location at which to implant an embryo" and since Kupesic provides on Pages 125-126, "[s]uccessful implantation depends on multiple factors, including … endometrial receptivity … [and such] potential predictors of a favorable uterine milieu … [can in turn] be predictive of the success rate of IVF procedures."
Regarding claim 15, the multiple embodiments taught by Gergeley and the teachings of Kupesic teach the apparatus of claim 9 (See above discussion), wherein the obtaining of the plurality of ultrasound images comprises: obtaining a mid-coronal plane view of the uterus from a trans-vaginal ultrasound of the uterus of the subject (See Kupesic: Page 127 (stating that ultrasound, "[v]olume sampling … [provided three] orthogonal planes [which] were simultaneously displayed on the screen … [including a] frontal view" and also that the, "actual volume was calculated by a built-in computer program")); and sequentially segmenting a plurality of uterine layers from the mid- coronal plane (See Kupesic: Page 127 (clarifying that, "the endometrial volume was measured … in a number of parallel slices, which were about 1 to 2 mm apart. During the process of measuring, the location of the section was indicated in the other planes by the coordinated movement of small dot cursors")), and wherein a last segmented uterine layer is a junctional zone of the uterus of the subject (See Kupesic: Page 127 (providing that, "the endometrial volume was measured … by delineating the endometrial margin at the myometrial-endometrial interface from the fundus to the internal cervical os")).
The multiple embodiments taught by Gergeley and the teachings of Kupesic are considered to be analogous to the claimed invention because they are in the same field of ultrasound facilitated in vitro fertilization. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the ultrasound facilitated in vitro fertilization apparatus taught by the multiple embodiments described by Gergeley with the teachings of Kupesic to provide for the ultrasound facilitated in vitro fertilization apparatus as described in claim 15 of the instant application since Gergeley provides in Para. 0076 that "[a]lthough certain preferred embodiments of the current invention have been described herein, it will be apparent to those skilled in the art to which the invention pertains, that variations and modifications of the described embodiments may be made without departing from the spirit and scope of invention" and in Paras. 0006-0009, "[i]ntegral to a successful in vitro fertilization is the placement of the embryo … [and accordingly,] there exists a need for a more accurate system with which to determine the optimal location at which to implant an embryo" and since Kupesic provides on Pages 125-126, "[s]uccessful implantation depends on multiple factors, including … endometrial receptivity … [and such] potential predictors of a favorable uterine milieu … [can in turn] be predictive of the success rate of IVF procedures."
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Gergeley in view of Kupesic as applied to claim 1 above, and further in view of Silverstein (US 9,521,961 B2).
Regarding claim 16, the multiple embodiments taught by Gergeley and the teachings of Kupesic teach the method of claim 1(See above discussion) … displayed in a trans-vaginal ultrasound of the uterus of the subject (See Kupesic: Page 127 (stating that ultrasound, "[v]olume sampling … [provided three] orthogonal planes [which] were simultaneously displayed on the screen … [including a] frontal view")). 
However, the multiple embodiments taught by Gergeley and the teachings of Kupesic fails to teach further comprising predicting a field of view of a needle to be displayed. 
Nevertheless, Silverstein teaches further comprising: predicting a field of view of a needle to be displayed (See Silverstein: Col. 26, Lines 5-7 (clarifying the, "guiding [of] a needle ... in connection with ultrasonic imaging of a targeted internal body portion ("target") of a patient") and Col. 26, Lines 54-65 (discussing the, "[d]epiction of the virtual needle image ... of the needle ... is performed ... by overlaying the needle image on the ultrasound image ... of the display ... algorithms of the system ... enable the projected path ... the target ... and area of probability ... to be determined and depicted on the display ... atop the ultrasound image ... of the target. The above prediction, detection, comparison, and depiction process is iteratively performed to continue tracking the movement of the needle ... in real-time")).
The multiple embodiments taught by Gergeley, the teachings of Kupesic, and the teachings of Silverstein are considered to be analogous to the claimed invention because they are in the same field of ultrasound facilitated in vitro fertilization. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the ultrasound facilitated in vitro fertilization apparatus taught by the multiple embodiments described by Gergeley with the teachings of Kupesic and the teachings of Silverstein to provide for the ultrasound facilitated in vitro fertilization apparatus as described in claim 16 of the instant application. Since Silverstein provides in Column 47, Lines 17-24 that their teachings may be used in " gynecological procedures … to access an ovary to remove an egg for in vitro fertilization (IVF)." 
Response to Arguments
The Amendments filed July 22, 2022 have been entered. As indicated in the Final Office Action mailed May 27, 2022, Applicant’s amendments filed February 10, 2022 overcame each and every objection to the claims previously set forth. Otherwise, Applicant's arguments filed on July 22, 2022 have been fully considered but they are not persuasive.
The Applicant asserts on page 8 of the Remarks:
…the above disclosure of Gergeley corresponds to determining an implantation location in the uterus for implanting the embryo, based on a change in the parameters.
However, the amended claim 1 recites determining the day (temporal condition) during which the embryo can be implanted within the IVF cycle, thereby predicting the likelihood of success of embryo implantation.
Gergeley failed to disclose that predicting the success of embryo implantation comprises determining a day within the IVF cycle when the embryo is to be implanted.
Kupesic fails to remedy these deficiencies.
Therefore, the applied references fail to disclose or render obvious the above identified claim features recited in independent claims 1 and 9. As such, the rejections of claims 1 and 9 under 35 U.S.C. § 103 are improper… (Emphasis in original)

In response, the Examiner respectfully disagrees with the Applicant’s assertion that, “the applied references fail to disclose or render obvious the above identified claim features recited in independent claims 1 and 9.” As suggested by the Applicant and provided for in detail above, Gergeley, at least teaches, “determining an implantation location in the uterus for implanting the embryo, based on a change in the parameters.” However, also as provided above in the Claim Rejections - 35 USC § 103 section, Gergeley teaches “wherein predicting the success of embryo implantation comprises determining ... when the embryo is to be implanted.” Furthermore, as clarified in detail above in the Claim Rejections - 35 USC § 103 section, Kupesic teaches “wherein predicting the success of embryo implantation comprises determining a day within the IVF cycle when the embryo is to be implanted.” Therefore, for at least these reasons and the reasons provided above in the Claim Rejections - 35 USC § 103 section, Applicant’s assertions regarding claims 1 and 9 are not considered persuasive.
The Applicant asserts on page 9 of the Remarks:
Claims 2-8 and 10-15 variously depend from independent claims 1 and 9. Because the applied references fail to disclose or render obvious the features presently recited in independent claims 1 and 9, dependent claims 2-8 and 10-15 are patentable for at least the reasons that claims 1 and 9 are patentable, as well as for the additional features recited therein.

In response, for at least the reasons provided above in response to Applicant’s assertions made on page 8 of the Remarks, the Examiner respectfully disagrees with the Applicant’s assertion that, “the applied references fail to disclose or render obvious the features presently recited in independent claims 1 and 9.” Therefore, for at least these reasons and the reasons provided above in the Claim Rejections - 35 USC § 103 section, Applicant’s assertions regarding claims 2-8 and 10-15 are not considered persuasive.

The Applicant asserts on page 9 of the Remarks:
Claim 16 depends from independent claim 1. Because the applied references fail to disclose or render obvious the features presently recited in independent claim 1, dependent claim 16 is patentable for at least the reasons that claim 1 is patentable, as well as for the additional features recited therein.

In response, for at least the reasons provided above in response to Applicant’s assertions made on page 8 of the Remarks, the Examiner respectfully disagrees with the Applicant’s assertion that, “the applied references fail to disclose or render obvious the features presently recited in independent claim 1.” Therefore, for at least these reasons and the reasons provided above in the Claim Rejections - 35 USC § 103 section, Applicant’s assertions regarding claim 16 are not considered persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRENTON D. HATHERILL whose telephone number is (571) 272-5406. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571) 272-7230. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.



/Trenton D. Hatherill/Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793